SCOTT, Justice.
This case presents an appeal from a judgment of the Koochiching County District Court awarding the plaintiff, Cynthia Co-nat, damages in the amount of $18,000 for injuries sustained in an automobile-pedestrian accident in International Falls, Minnesota on January 3, 1978. The defendant also appeals from the district court’s order denying alternative motions for a new trial, judgment notwithstanding the verdict and a remittitur. The plaintiff filed a cross-appeal from the district court’s deduction of $5,711.25 for future medical expenses pursuant to Minn.Stat. § 65B.51 (1978). In light of Haugen v. Town of Waltham, 292 N.W.2d 737 (Minn.1980), we reverse the latter part of the district court’s judgment and remand with instructions to enter judgment for the plaintiff in the amount of $23,-711.25.
Affirmed in part, reversed in part.